Order entered May 14, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01228-CR

                        BRANDY MECHELLE HARRIS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F13-00510-X

                                          ORDER
        The Court REINSTATES the appeal.

        On April 10, 2015, we denied appellant’s second motion to extend time to file her brief

and ordered the trial court to make findings. On May 12, 2015, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the April 10, 2015 order to the extent it requires findings.

        We GRANT the May 12, 2015 motion and ORDER appellant’s brief filed as of the date

of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE